Case 1:21-mc-00194-KPF Document 18-2 Filed 03/05/21 Page 1of1

 

 

The State Bar OFFICE OF ATTORNEY REGULATION &
0 yf Ca l iforni a CONSUMER RESOURCES
180 Howard Street, San Francisco, CA 94105 AttorneyRegulation@calbar.ca.gov

888-800-3400

CERTIFICATE OF STANDING

March 1, 2021

TO WHOM IT MAY CONCERN:

This is to certify that according to the records of the State Bar, ROBERT TAULER,
#241964 was admitted to the practice of law in this state by the Supreme Court of
California on March 29, 2006 and has been since that date, and is at date hereof, an
ACTIVE licensee of the State Bar of California; and that no recommendation for
discipline for professional or other misconduct has ever been made by the Board of
Trustees or a Disciplinary Board to the Supreme Court of the State of California.

THE STATE BAR OF CALIFORNIA

/
y
SF

Dina DiLoreto
Custodian of Records
